Case 5:19-cr-00117-SMH-MLH Document 137 Filed 03/10/21 Page 1 of 1 PageID #: 390




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-0117

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 CEDRIC THOMPSON                                 MAGISTRATE JUDGE HORNSBY


                                         ORDER

          For the reasons assigned in the Magistrate Judge’s Report and Recommendation

  (Record Document 127);

          IT IS HEREBY ORDERED that Defendant’s Motion to Suppress (Record

  Document 94) is DENIED.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 10th day of March,

  2021.
